

113 HR 2052 RS: Global Investment in American Jobs Act of 2013
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 557113th CONGRESS2d SessionH. R. 2052[Report No. 113–252]IN THE SENATE OF THE UNITED STATESSeptember 10, 2013Received; read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 10, 2014Reported by Mr. Rockefeller, without amendmentAN ACTTo direct the Secretary of Commerce, in coordination with the heads of other relevant Federal
			 departments and agencies, to conduct an interagency review of and report
			 to Congress on ways to increase the global competitiveness of the United
			 States in attracting foreign direct investment.1.Short titleThis Act may be cited as the Global Investment in American Jobs Act of 2013.2.FindingsCongress finds the following:(1)It remains an urgent national priority to improve economic growth and create new jobs.(2)National security requires economic strength and global engagement.(3)Businesses today have a wide array of choices when considering where to invest, expand, or
			 establish new operations.(4)Administrations of both parties have consistently reaffirmed the need to promote an open investment
			 climate as a key to domestic economic prosperity and security.(5)The United States has historically been the largest worldwide recipient of foreign direct
			 investment but has seen its share decline in recent years.(6)The United States faces increasing competition from other countries as it works to recruit
			 investment from global companies.(7)Foreign direct investment can benefit the economy and workforce of every State and Commonwealth in
			 the United States.(8)According to the latest Federal statistics, the United States subsidiaries of companies
			 headquartered abroad contribute to the United States economy in a variety
			 of important ways, including by—(A)providing jobs for an estimated 5,600,000 Americans, with compensation that is often higher than
			 the national private-sector average, as many of these jobs are in
			 high-skilled, high-paying industries;(B)strengthening the United States industrial base and employing nearly 15 percent of the United
			 States manufacturing sector workforce;(C)establishing operations in the United States from which to sell goods and services around the
			 world, thereby producing nearly 18 percent of United States exports;(D)promoting innovation with more than $41,000,000,000 in annual United States research and
			 development activities;(E)paying nearly 14 percent of United States corporate income taxes; and(F)purchasing goods and services from local suppliers and small businesses worth hundreds of billions
			 of dollars annually.(9)These companies account for 5.8 percent of United States private sector gross domestic product.(10)The Department of Commerce has initiatives in place to increase foreign direct investment.(11)The President issued a statement in 2011 reaffirming the longstanding open investment policy of the
			 United States and encouraged all countries to pursue such a policy.(12)The President signed an executive order in 2011 to establish the SelectUSA initiative and expanded
			 its resources and activities in 2012, so as to promote greater levels of
			 business investment in the United States.(13)The President’s Council on Jobs and Competitiveness in 2011 recommended the establishment of a
			 National Investment Initiative to attract $1,000,000,000,000 in foreign
			 direct investment over five years.(14)Sound transportation infrastructure, a well-educated and healthy workforce, safe food and water,
			 stable financial institutions, a fair and equitable justice system, and
			 transparent and accountable administrative procedures are important
			 factors that contribute to United States global competitiveness.3.Sense of congressIt is the sense of Congress that—(1)the ability of the United States to attract foreign direct investment is directly linked to the
			 long-term economic prosperity, global competitiveness, and security of the
			 United States;(2)it is a top national priority to enhance the global competitiveness, prosperity, and security of
			 the United States by—(A)removing unnecessary barriers to foreign direct investment and the jobs that it creates throughout
			 the United States; and(B)promoting policies to ensure the United States remains the premier global destination in which to
			 invest, hire, innovate, and manufacture products;(3)maintaining the United States’ commitment to open investment policy encourages other countries to
			 reciprocate and enables the United States to open new markets abroad for
			 United States companies and their products;(4)while foreign direct investment can enhance the Nation’s economic strength, policies regarding
			 foreign direct investment should reflect national security interests and
			 should not disadvantage domestic investors or companies; and(5)United States efforts to attract foreign direct investment should be consistent with efforts to
			 maintain and improve the domestic standard of living.4.Foreign direct investment review(a)ReviewThe Secretary of Commerce, in coordination with the Federal Interagency Investment Working Group
			 and the heads of other relevant Federal departments and agencies, shall
			 conduct an interagency review of the global competitiveness of the United
			 States in attracting foreign direct investment.(b)Specific matters to be includedThe review conducted pursuant to subsection (a) shall include a review of—(1)the current economic impact of foreign direct investment in the United States, with particular
			 focus on manufacturing, research and development, trade, and jobs;(2)trends in global cross-border investment flows and the underlying factors for such trends;(3)Federal Government policies that are closely linked to the ability of the United States to attract
			 and retain foreign direct investment;(4)foreign direct investment as compared to direct investment by domestic entities;(5)foreign direct investment that takes the form of greenfield investment as compared to foreign
			 direct investment reflecting merger and acquisition activity;(6)the unique challenges posed by foreign direct investment by state-owned enterprises;(7)ongoing Federal Government efforts to improve the investment climate and facilitate greater levels
			 of foreign direct investment in the United States;(8)innovative and noteworthy State, regional, and local government initiatives to attract foreign
			 investment; and(9)initiatives by other countries in order to identify best practices for increasing global
			 competitiveness in attracting foreign direct investment.(c)LimitationThe review conducted pursuant to subsection (a) shall not address laws or policies relating to the
			 Committee on Foreign Investment in the United States.(d)Public commentPrior to—(1)conducting the review under subsection (a), the Secretary shall publish notice of the review in the
			 Federal Register and shall provide an opportunity for public comment on
			 the matters to be covered by the review; and(2)reporting pursuant to subsection (e), the Secretary shall publish the proposed findings and
			 recommendations to Congress in the Federal Register and shall provide an
			 opportunity for public comment.(e)Report to congressNot later than one year after the date of enactment of this Act, the Secretary of Commerce, in
			 coordination with the Federal Interagency Investment Working Group and the
			 heads of other relevant Federal departments and agencies, shall report to
			 Congress the findings of the review required under subsection (a) and
			 submit recommendations for increasing the global competitiveness of the
			 United States in attracting foreign direct investment without weakening
			 labor, consumer, financial, or environmental protections.September 10, 2014Reported without amendment